

UV FLU TECHNOLOGIES, INC. (Company)
Puravair Distributors LLC ( Master Distributor)


DISTRIBUTORSHIP AREEMENT


THIS DISTRIBUTORSHIP AGREEMENT (the “AGREEMENT”) is entered into this 25th Day
of November, 2009, by and between UV FLU TECHNOLOGIES., a Nevada corporation
with a sales location at 1694 Falmouth Rd #125, Centerville, MA 02632 (the
“COMPANY”), and Puravair, LLC, a Massachusetts LLC located at 653 Summer Street,
Boston, Ma, 02210 (the “DISTRIBUTOR”).  The COMPANY and DISTRIBUTOR may be
referred to hereinafter, together, as the “PARTIES” and individually as a
“PARTY”.
 
WITNESSETH:
 
WHEREAS, COMPANY desires to appoint PURAVAIR as the exclusive MASTER DISTRIBUTOR
for the Viraguard UV-400, and any other products for the Professional, Medical,
and Commercial markets (see Schedule E) manufactured or marketed by the COMPANY
(“PRODUCTS”) anywhere within the United States and Canada (herein, the
“TERRITORY”), and DISTRIBUTOR wishes to obtain from COMPANY the exclusive right
to market and sell the PRODUCTS in the TERRITORY, on and subject to the terms
and conditions set forth herein;
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and AGREEMENTS contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
PARTIES hereby agree as follows:
 
ARTICLE I
 
Purchase and Sales Prices of PRODUCTS
 
1.1           Sales Prices of PRODUCTS to DISTRIBUTOR.  As of the date hereof,
the sales prices of the PRODUCTS for sale to DISTRIBUTOR hereunder are set forth
on Schedule A attached hereto (such prices, as same may be amended from time to
time, together with the prices at which any other PRODUCT is sold by the COMPANY
to DISTRIBUTOR hereunder, are hereinafter referred to as the “COMPANY
Prices”).  The COMPANY may change COMPANY Prices at any time upon thirty (30)
days prior written notice to DISTRIBUTOR.  The COMPANY will honor existing
purchase orders written before the effective date of the price increase.
 
1.2           Due Date for Purchases of PRODUCTS.  The DISTRIBUTOR shall remit
payment to the COMPANY within 60 days after receipt of an invoice for PRODUCTS
purchased from the COMPANY for the initial inventory only.  No invoice shall be
forwarded by COMPANY to DISTRIBUTOR until the PRODUCTS included on the subject
invoice have been placed with a common carrier for shipment to DISTRIBUTOR or to
DISTRIBUTOR'S customers.

 
1

--------------------------------------------------------------------------------

 

Terms for all future orders after the first full container will be one full
container (aprox. 640 units) minimum order quantity, Via LC at sight with the
COMPANY (UVFT) as the beneficiary.  The COMPANY will provide at the COMPANY'S
expense an inspection of the goods prior to shipment.  The COMPANY will act as
the agent in setting up all shipment arrangements from China, and will add $5 to
the unit purchase price to cover all freight arrangements. DISTRIBUTOR agrees to
meet minimum yearly quantities to maintain its exclusive distribution
rights.  (See attached schedule D).
 
ARTICLE II


Appointment as DISTRIBUTOR


2.1          Appointment as Exclusive DISTRIBUTOR.  COMPANY hereby appoints
DISTRIBUTOR the exclusive MASTER DISTRIBUTOR for the PRODUCTS within the
TERRITORY, and DISTRIBUTOR hereby accepts such appointment, upon the terms
hereinafter set forth.  The PARTIES acknowledge and agree that DISTRIBUTOR may
appoint additional sales representatives or subdistributors to sell the PRODUCTS
and may sell the PRODUCTS through the DISTRIBUTOR'S sales staff, infomercials,
web site and through catalogues.  All PRODUCTS sold by DISTRIBUTOR shall be
purchased by DISTRIBUTOR from the COMPANY at the COMPANY price.  The DISTRIBUTOR
shall undertake all typical business methods to promote and sell the COMPANY'S
PRODUCTS and as the exclusive Master Distributor for the Products to meet the
mutually agreed upon sales benchmarks set forth in Schedule D. DISTRIBUTOR may
not market, resell or distribute any PRODUCT outside the TERRITORY, and shall
promptly refer to the COMPANY all inquiries and referrals received by
DISTRIBUTOR regarding potential sales of PRODUCTS outside the TERRITORY.  This
AGREEMENT only permits DISTRIBUTOR to resell PRODUCTS originally sold to
DISTRIBUTOR by the COMPANY.  The sales of, or offer to sell, PRODUCTS to
DISTRIBUTOR by the COMPANY does not cover any other right to manufacture or
modify the PRODUCTS.
 
2.2          Markets.  (See Schedule E).
 
2.3          Sales to DISTRIBUTOR.
 
 
(a)
COMPANY agrees that it will sell PRODUCTS directly to DISTRIBUTOR in such
quantities as DISTRIBUTOR may from time to time order, subject to the ability of
COMPANY to manufacture and supply. It is expressly understood by the parties
hereto that all purchase orders for COMPANY PRODUCTS shall be placed with
COMPANY and that DISTRIBUTOR will be invoiced and make payments directly to
COMPANY.

 
 
2

--------------------------------------------------------------------------------

 

 
(b)
The terms and conditions of this Agreement shall apply to and govern all orders
for COMPANY PRODUCTS submitted to COMPANY by DISTRIBUTOR. Nothing contained in
any such orders shall in any way modify such terms and conditions or add any
additional terms and conditions except as otherwise agreed to in writing by the
parties hereto. In the event of any conflicting terms between any purchase order
and this Agreement, the terms and conditions set forth in this Agreement shall
control business days after such facsimile or electronic mail is received by
COMPANY. All orders placed with COMPANY for COMPANY PRODUCTS shall be subject to
acceptance by COMPANY, and COMPANY shall use its reasonable commercial efforts
to notify DISTRIBUTOR in writing of the acceptance or rejection of a purchase
order and of assigned delivery date for accepted orders within five (5) business
days after receipt of such order.

 
 
(c)
All orders for a COMPANY PRODUCTS placed by DISTRIBUTOR shall be in writing, and
may be initially placed by facsimile or electronic mail if a hard copy of the
written purchase order for such order is received by COMPANY within ten (10)
business days after such facsimile or electronic mail is received by
COMPANY.  All orders placed with COMPANY for COMPANY PRODUCTS shall be subject
to acceptance by COMPANY, and COMPANY shall use its reasonable commercial
efforts to notify DISTRIBUTOR in writing of the acceptance or rejection of a
purchase order and of assigned delivery date for accepted orders within five (5)
business days after receipt of such order.

 
 
(d)
COMPANY reserves the right to cancel or delay shipment of any order placed by
DISTRIBUTOR and accepted by COMPANY, if DISTRIBUTOR (1) fails to make any
payment as provided herein; or (2) otherwise fails to comply with the terms and
conditions of this Agreement.

 
 
(e)
Once an order placed by DISTRIBUTOR has been accepted by COMPANY, it may not be
cancelled by DISTRIBUTOR, unless (i) COMPANY has failed to ship the order, or
any portion thereof, within thirty (30) business days of the requested delivery
date; (ii) DISTRIBUTOR provides written notice of cancellation, and COMPANY
acknowledges such cancellation in writing; and (iii) COMPANY has not yet shipped
the order or portion thereof which DISTRIBUTOR desires to cancel.  In such a
case, DISTRIBUTOR will pay a ten (10%) percent cancellation charge to COMPANY
for all costs already incurred by COMPANY as well as any material and/or labor
commitments made by COMPANY.

 
 
(f)
The COMPANY, in its sole discretion, shall have the right to discontinue the
marketing, production, distribution of any or all of the PRODUCTS at any time
during the term of this AGREEMENT, provided that the COMPANY gives thirty (30)
days prior written notice to DISTRIBUTOR. The COMPANY shall be under no
obligation to continue the production of any PRODUCT.  The COMPANY may modify,
replace, and improve any PRODUCT, at the COMPANY'S discretion, without prior
notice to DISTRIBUTOR and liability of any kind.

 
 
3

--------------------------------------------------------------------------------

 

ARTICLE III
 
Covenants and Warranties
 
3.1          Covenants of DISTRIBUTOR.
 
(a)           Orders.  To initiate this agreement, the DISTRIBUTOR will place an
initial stocking order of 250 units at the current distributor price (see
Schedule A).
 
(b)           Forecasts.  Upon execution of this AGREEMENT, DISTRIBUTOR shall
furnish COMPANY with DISTRIBUTOR'S good faith estimate of the quantities of
PRODUCTS DISTRIBUTOR intends to purchase from the COMPANY during each of the
three (3) calendar months following the date hereof (the “Three Month
Forecast”).  DISTRIBUTOR shall use its commercially reasonable best efforts to
deliver to the COMPANY no later than the twentieth (20th) day of each calendar
month during the term of this AGREEMENT, an updated Three Month Forecast.  Under
no circumstances shall DISTRIBUTOR be required to implement any of the purchases
of PRODUCTS contained in its Three Month Forecast.
 
(c)           Taxes.  DISTRIBUTOR shall pay directly all franchise, sales, use,
personal property, ad valorem, value added, stamp or other taxes (other than
taxes measured by the income of the COMPANY), together with all penalties, fines
and interest thereon that in any way arise out of this AGREEMENT, and are
measured by the price, the charges, the programs or the services furnished to
its customers and/or end-users of the PRODUCTS and Services (hereinafter
collectively called “TAX”).  DISTRIBUTOR may contest any TAX paid or payable in
connection with this AGREEMENT and agrees to hold COMPANY harmless in connection
with any such contest.
 
(d)           Customer Service.  The DISTRIBUTOR shall provide customer service
via an 800 number at their expense and provide such employees as are necessary
to accomplish the benchmarks set forth in Schedule D and to uphold the terms and
mutual goals of this AGREEMENT.  DISTRIBUTOR agrees to carry required parts and
accessories that consumers will need, such as replacement cartridges.
 
(e)           DISTRIBUTOR will immediately bring to the attention of COMPANY any
improper or wrongful use in the Territory of COMPANY'S patents, trademarks,
copyrights, emblems, designs, models or similar industrial or commercial rights
which come to DISTRIBUTOR'S notice.  The DISTRIBUTOR shall assist COMPANY in
taking all steps to defend COMPANY'S rights but shall not be required to
institute legal proceedings.
 
3.2          Covenants and Representations of the COMPANY.
 
 
(a)
Pricing.  COMPANY will establish the DISTRIBUTOR price, charges and terms and
conditions of sale of the PRODUCTS, enclosed as Schedules A and C attached to
this AGREEMENT;

 
 
(b)
Availability.  DISTRIBUTOR will furnish all sales price sheets and schedules.

 
 
4

--------------------------------------------------------------------------------

 

 
(c)
Literature.  COMPANY will provide its customary literature in reasonable
quantities, concerning the PRODUCTS to DISTRIBUTOR as DISTRIBUTOR may from time
to time request;

 
 
(d)
Approvals.  COMPANY will review and timely approve or reject all literature,
sales brochures, infomercials, web sites, and other sales and marketing material
prepared and sought to be used by the DISTRIBUTOR in the accomplishment of its
sales efforts;

 
3.3         Shipment, Inspection and Return Policies (see Schedule C).
 
3.4         Warranties (see Schedule B).
 
3.5         Indemnification.
 
 
(a)
The COMPANY shall indemnify, save, and hold harmless DISTRIBUTOR from and
against any and all costs, losses, liabilities, damages, lawsuits, deficiencies,
claims and expenses, including without limitation, interest, penalties,
attorneys' fees and all amounts paid in investigation, defense or settlement of
any of the foregoing (collectively referred to herein as “CLAIMS”), incurred in
connection with any breach of any covenant or warranty, or the inaccuracy of any
representation, made by the COMPANY in or pursuant to this AGREEMENT, unless
caused by the gross negligence or willful misconduct of DISTRIBUTOR.

 
 
(b)
DISTRIBUTOR shall indemnify, save, and hold harmless the COMPANY from and
against any and all CLAIMS, incurred in connection with or arising out of or
resulting from or incident to any breach of any covenant or warranty, or the
inaccuracy of any representation, made by DISTRIBUTOR in or pursuant to this
AGREEMENT, unless caused by the gross negligence or willful misconduct of the
COMPANY.

 
 
(c)
If any lawsuit or enforcement action is filed against any PARTY entitled to the
benefit of indemnity hereunder, written notice thereof shall be given to the
indemnifying party as promptly as practicable (and in any event within fifteen
(15) days after the service of the citation or summons); provided that the
failure of any indemnified PARTY to give timely notice shall not affect rights
to indemnification hereunder except to the extent that the indemnifying PARTY
demonstrates actual damage caused by such failure.  After such notice, if the
indemnifying Party acknowledges in writing to such indemnified party that such
indemnifying PARTY shall be liable under its indemnity in connection with such
lawsuit or action, then the indemnifying PARTY shall be entitled, if it so
elects, to take control of the defense and investigation of such lawsuit or
action and to employ and engage attorneys of its own choice to handle and defend
the same, at the indemnifying PARTY'S cost, risk and expense, and such
indemnified PARTY shall cooperate in all reasonable respects, at its cost, risk
and expense, with the indemnifying PARTY and such attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom.

 
 
5

--------------------------------------------------------------------------------

 

3.6         Confidentiality.  “CONFIDENTIAL INFORMATION” shall mean any
confidential technical data, trade secret, know-how or other confidential
information disclosed by the COMPANY to the DISTRIBUTOR in writing, orally, or
by drawing or other form.  The COMPANY hereby grants the DISTRIBUTOR a license
to utilize such Confidential Information and all Patents, to the extent
necessary or advisable to perform its obligations hereunder.
 
 
(a)
Notwithstanding the foregoing, CONFIDENTIAL INFORMATION shall not include
information which: (i) is known to the DISTRIBUTOR at the time of disclosure or
becomes known to the DISTRIBUTOR without breach of this AGREEMENT; (ii) is or
becomes publicly known through no wrongful act of the DISTRIBUTOR; (iii) is
rightfully received from a third party without restriction on disclosure; (iv)
is independently developed by the DISTRIBUTOR; (v) is furnished to any third
party by the COMPANY without restriction on its disclosure; (vi) is approved for
release upon a prior written consent of the COMPANY; (vii) is disclosed pursuant
to judicial order, requirement of a governmental agency or by operation of law.

 
 
(b)
The DISTRIBUTOR agrees that it will not disclose any Confidential Information to
any third party and will not use Confidential Information of the COMPANY for any
purpose other than for the performance of the rights arid obligations hereunder
during the term of this AGREEMENT and for a period of five years thereafter,
without the prior written consent of the COMPANY.  The DISTRIBUTOR further
agrees that Confidential Information shall remain the sole property of the
COMPANY and that it will take all reasonable precautions to prevent any
unauthorized disclosure of Confidential Information by its employees.

 
 
(c)
Upon the request of the COMPANY, the DISTRIBUTOR will promptly return all
Confidential Information furnished hereunder and all copies thereof.

 
 
(d)
Neither PARTY shall disclose any of the specific terms of this AGREEMENT to any
third party without the prior written consent of the other PARTY, which consent
shall not be withheld unreasonably. Notwithstanding the foregoing, any party may
disclose information concerning this AGREEMENT as required by the rules, orders,
regulations, subpoenas or directives of a court, government or governmental
agency, after giving prior notice to the other PARTY.

 
 
6

--------------------------------------------------------------------------------

 

 
(e)
DISTRIBUTOR agrees not to modify, de-compile, analyze, study, reverse-assemble
or reverse engineer any PRODUCT or any component thereof.

 
 
(f)
If DISTRIBUTOR breaches any of its obligations with respect to confidentiality
and unauthorized use of Confidential Information or the PRODUCTS hereunder, the
COMPANY shall be entitled to equitable relief to protect its interest therein,
including but not limited to injunctive relief, as well as money damages
notwithstanding anything to the contrary contained herein.

 
3.7         Competing Products.  The DISTRIBUTOR agrees that during the term of
this AGREEMENT and for a period of two years after the termination or expiration
of this AGREEMENT, it will not, directly or indirectly, manufacture, sell,
market or represent any air purifying product or products similar to the
PRODUCTS, and will not be engaged by or be an investor or owner of any company
that is in the business of selling, marketing or manufacturing air purifying
products that directly compete with the PRODUCTS.
 
ARTICLE IV
 
Term and Termination
 
4.1         Term.  The original term of this AGREEMENT shall begin on the date
of execution hereof, and shall continue in full force and effect for one year
thereafter, after which time this AGREEMENT shall automatically renew for
consecutive one (1) year terms, unless and until terminated by either PARTY for
a MATERIAL BREACH (as defined below) upon written notice to the other PARTY
delivered at least three (3) months prior to the end of the term hereof or any
renewal term; or unless earlier terminated as provided in this AGREEMENT.
 
4.2         Events of Termination.  The COMPANY may terminate this AGREEMENT
upon the occurrence of a “MATERIAL BREACH.”  It shall be a MATERIAL BREACH if
DISTRIBUTOR fails to cure a default within thirty (30) days following receipt of
a written notice of such default.  For purposes of this AGREEMENT, it shall be a
default if DISTRIBUTOR:
 
 
(a)
fails or refuses to make payments of any amounts due for purchases of PRODUCT;

 
 
(b)
conducts any portion of its business or uses any of the PRODUCTS in a manner
that the COMPANY reasonably believes threatens the validity or integrity of any
of the Patents or threatens the goodwill associated therewith;

 
 
(c)
becomes insolvent by reason of an inability to pay debts as they mature or makes
an assignment for the benefit or creditors or any admission of inability to pay
obligations as they become due; or

 
 
7

--------------------------------------------------------------------------------

 

 
(d)
fails or refuses to comply with any other material provision of this AGREEMENT
or any reasonable instruction of the COMPANY concerning use of any of the
PRODUCTS.

 
 
(e)
At COMPANY'S discretion, COMPANY and DISTRIBUTOR agree that COMPANY may
terminate this AGREEMENT if DISTRIBUTOR is unable to meet the benchmarks set
forth in Schedule D, attached hereto.

 
4.3         Termination by DISTRIBUTOR.  This AGREEMENT may be terminated by
DISTRIBUTOR if the COMPANY: (i) is guilty of any breach of any material
obligation and/or condition of this AGREEMENT (unless caused by DISTRIBUTOR)
provided that if the breach may be cured, this AGREEMENT shall not be terminated
until the expiration of thirty (30) days after written notice has been given to
the COMPANY of such default during which time such default is not cured; (ii) is
guilty of fraud or misconduct to any material extent.
 
4.4         Effect of Termination.  Upon termination of this AGREEMENT,
DISTRIBUTOR shall:
 
 
(a)
pay the COMPANY within fifteen (15) days after the effective date of termination
(or such later date that such amounts are due to the COMPANY pursuant to the
terms of purchase) all unpaid purchase price amounts for the PRODUCTS;

 
 
(b)
cease to use any advertising materials, signs, sign faces, forms, invoices or
other materials pertaining to the COMPANY or any of the PRODUCTS;

 
 
(c)
forfeit any right to act as a United States and Canadian sales distributor;

 
 
(d)
discontinue use of any of the PRODUCTS, or any colorable imitation thereof, in
any manner or for any purpose, and discontinue utilizing for any purpose any
PRODUCTS that suggests or indicates a current or prior connection or association
with the COMPANY or its affiliates; provided, however, that DISTRIBUTOR shall be
permitted to sell any PRODUCTS remaining in its inventory within three (3)
months following termination;

 
 
(e)
promptly take such action as may be required to cancel all fictitious or assumed
name or equivalent registrations relating to DISTRIBUTOR'S use of any PRODUCTS;
and

 
 
(f)
furnish to the COMPANY within thirty (30) days after the effective date of
termination, evidence satisfactory to the COMPANY of DISTRIBUTOR'S compliance
with the foregoing obligations.

 
 
8

--------------------------------------------------------------------------------

 

Termination of this AGREEMENT in any manner whatsoever shall be without
prejudice to the rights of any PARTY in connection with acts or matters or
things done, committed, omitted, or suffered by any PARTY prior to the date of
such termination.  Termination of this AGREEMENT shall not affect any contract
in respect of the PRODUCTS in the course of performance at the time the notice
of termination takes effect, and the provisions of this AGREEMENT shall apply to
any such contract until such contract expires or is otherwise terminated in
accordance with the terms thereof.
 
ARTICLE V
 
Miscellaneous
 
5.1         Independent Contractor.  Nothing herein shall be construed or deemed
to create a joint venture, contract of employment or partnership.  The
relationship between the PARTIES is that of independent contractors.  Under no
circumstances will either PARTY act or attempt to act, or represent itself, as
an agent of the other PARTY without prior written authorization, or enter into
any contract on behalf of the other PARTY.  Neither PARTY shall use the
corporate or fictitious name of the other PARTY without the prior written
consent of the other PARTY.
 
5.2         Notices.  Any notice, request, consent or communication
(collectively a “NOTICE”) under this AGREEMENT shall be effective only if it is
in writing and (a) personally delivered or, (b) sent by certified or registered
mail, return receipt requested, postage prepaid or, (c) sent by nationally
recognized overnight delivery service, with delivery confirmed, or (d) telefaxed
or telecopied, with receipt confirmed, addressed as follows:
 
COMPANY:
UV FLU TECHNOLOGIES, INC.
 
Attn: Jack Lennon
 
1694 Falmouth Rd #125
 
Centerville, MA 02632
 
Phone: 508 362-4420
   
DISTRIBUTOR:
Puravair LLC
 
Attn:  John Pappas
 
653 Summer St.
 
Boston, MA 02210



or to such other address or addresses as shall be furnished in writing by any
PARTY to the other PARTY. A NOTICE shall be deemed to have been given as of the
date when (1) personally delivered, (ii) three days after when delivered during
business hours to said overnight delivery service, properly addressed and prior
to such delivery service's cut off time for next day delivery, or (iii) when
receipt of the telex or telecopy is confirmed, as the case may be, unless the
sending Party has actual knowledge that a NOTICE was not received by the
intended recipient.
 
53           Headings.  Section headings contained in this AGREEMENT are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this AGREEMENT.

 
9

--------------------------------------------------------------------------------

 

5.4          Entire AGREEMENT: Modification.  This AGREEMENT contains the
complete expression of the AGREEMENT between the PARTIES with respect to the
matters addressed herein and there are no promises, representations, or
inducements except in writing signed by both PARTIES hereto.  All terms and
provisions of this AGREEMENT shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and permitted assigns of the
PARTIES hereto, and no modification to this AGREEMENT shall be binding upon the
PARTIES unless such modification is in writing and signed by both PARTIES.
 
5.5          No Waiver.  Failure by either PARTY hereto to enforce at any time
or for any period of time any provision or right hereunder shall not constitute
a waiver of such provision or of the right of such party thereafter to enforce
each and every such provision.
 
5.6          Governing Law.  This AGREEMENT shall be governed by and construed
and enforced in accordance with the laws of Nevada. All disputes concerning this
AGREEMENT shall be tried in the federal or state courts located in Nevada.
 
5.7          Counterparts.  This AGREEMENT may be executed in any number of
counterparts, all of which together shall constitute one AGREEMENT binding on
the PARTIES hereto.
 
5.8          Severability.  If any provision of this AGREEMENT shall for any
reason be held to violate applicable law, and so much of said AGREEMENT is held
unenforceable, then the invalidity of such specific provision herein shall not
be held to invalidate any other provision herein, which shall remain in full
force and effect.
 
5.9          Force Majeure.  Either PARTY will be excused for delays in
performance under this AGREEMENT if their inability to perform punctually is
caused by force majeure.  Force majeure as used herein shall mean, cover and
include the following: acts of God, strikes, lock-outs, industrial disturbances,
acts of the public enemy, wars, blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, storms, floods, wash-outs, tornadoes,
hurricanes, windstorms, arrest and restraint of rulers and people, civil
disturbances, boycotts, explosions, breakage or accident to machinery or
equipment, and any other causes similar to those above, which are not within the
reasonable control of the PARTY claiming force majeure, and which by the
exercise of due diligence such PARTY is unable to overcome, it being understood
and agreed by and between the PARTIES hereto, that upon any event of force
majeure if it lasted for a consecutive period of three (3) months, either party
hereto shall be entitled to unilaterally terminate this AGREEMENT with immediate
effect, by written notice to the other Party.  However, any payment obligations
by DISTRIBUTOR pursuant to the terms of this AGREEMENT or any purchase order
shall remain in full force and effect.
 
5.10       Rights of Parties: Reservation of Rights.  Nothing in this AGREEMENT,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this AGREEMENT on any persons other than the PARTIES and their
respective successors and permitted assigns, nor is anything in this AGREEMENT
intended to relieve or discharge the obligation or liability of any third
persons to any party to this AGREEMENT, nor shall any provision give any third
person any right of subrogation or action over against any party to this
AGREEMENT.  All rights not expressly granted herein are reserved by COMPANY.

 
10

--------------------------------------------------------------------------------

 

5.11        Interest on Unpaid Amounts.  Any amounts due to either Party by the
other Party hereunder or pursuant to any other relationship between the COMPANY
and DISTRIBUTOR that are not paid as and when due shall bear interest at the
rate of the lower of eighteen percent (18%) per annum or the maximum amount
permitted by law.  Such interest shall be in addition to, and not in lieu of,
other remedies afforded either PARTY hereunder, at law or in equity for breach
of this AGREEMENT.
 
5.12        Drafting.  Both PARTIES hereto acknowledge that each PARTY was
actively involved in the negotiation and drafting of this AGREEMENT and that no
law or rule of construction shall be raised or used in which the provisions of
this AGREEMENT shall be construed in favor or against either Party hereto
because one is deemed to be the author thereof.
 
5.13        No Assignments or Sublicenses.  DISTRIBUTOR may not, without the
prior written Consent of the COMPANY, which may be withheld by the COMPANY in
its sole and absolute discretion, assign this AGREEMENT or any of its rights
hereunder, nor sublicense any right, title or interest in the PRODUCTS or any of
the related information, processes, formula, or technology disclosed to another
PARTY hereunder or in connection herewith, or any technology or invention
developed in connection with any research or development done by any PARTY
relating thereto.
 
5.14        Attorneys' Fees.  If any litigation is instituted to enforce or
interpret the provisions of this AGREEMENT or the transactions described herein,
the prevailing PARTY in such action shall be entitled to recover its reasonable
attorneys' fees from the non- prevailing PARTY.
 
EXECUTED on the date first set forth above.
 
UF FLU TECHNOLOGIES, INC.
   
By:
  
 
Jack Lennon, President
   
By:
  


 
11

--------------------------------------------------------------------------------

 

SCHEDULE A
 
MASTER DISTRIBUTOR PRICES
 
Item
 
Description
 
Dist.
   
Price
List
   
Quantity
                         
UV 400
 
UV 400 Air Purifer
(including cartridge)
  $ 350.00            
640 units
                             
REPLACEMENT CARTRIDGES AND
FILTERS
                                                 
UV 250
 
Replacement Cartridge Master Pack
  $ 400.00            
1
                               
UV 200
 
Replacement Cartridge
  $ 100.00            
1
 



TERMS:  2% net 10. Sixty (60) days Initial shipment 250 only, 45 days
thereafter.  LC at sight MOQ 1 container (640 pcs.) normal order terms, after
1st full container.  UV Flu will be responsible for coordinating logistics to
ship product directly to your warehouse.  We will set up procedures for joint
LC’s to minimize upfront money for both parties.

 
12

--------------------------------------------------------------------------------

 

SCHEDULE B
 
One Year Limited Warranty
 
UV Flu Technologies, Inc. warrants this PRODUCT to be free from defects in
workmanship or materials for a period of one year from the date of purchase. If
the PRODUCT fails any time within one year after purchase, UV Flu Technologies,
Inc. will repair or replace the defective part (at its option).  The warranty
does not apply to damage resulting from abusive, commercial or unreasonable use.
Defects, which result from normal wear and tear, will not be considered
manufacturing defects. All defective product is to be returned to the Exclusive
Master Distributor's Facility.
 
This warranty does not cover damage resulting from unauthorized attempts to
repair or from any use not in accordance with this manual.


Use of non- UV Flu Technologies, Inc. replacement parts will invalidate this
warranty.  This warranty is voided if the PRODUCT is not purchased and used in
the USA or Canada.  This warranty applies only to the original Purchaser of this
PRODUCT.
 
Under this warranty, UV Flu Technologies, Inc. SHALL NOT BE LIABLE FOR ANY
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM ANY BREACH OF
WARRANTY, EXPRESSED OR IMPLIED, APPLUCABLE TO THIS PRODUCT. Some regions do not
allow the limitation or exclusion of incidental, special or consequential
damages so the above limitations may not apply to you.
 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PRODUCT IS PROVIDED ON AN “AS IS”
BASIS.  THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED,
AND THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
HEREBY EXCLUDED BEYOND THE ONE YEAR DURATION OF THIS WARRANTY. Some regions do
not allow limitations on how long an implied warranty lasts, so the above
limitation may not apply to you.
 
This warranty gives you specific legal rights, and you may have other rights,
which vary from region to region.
 
In case of questions regarding the provisions of this warranty, the English
version will govern.


UV Flu Technologies, Inc.
1694 Falmouth Rd #125
Centerville, MA 02632
Phone 508 362-4420

 
13

--------------------------------------------------------------------------------

 

SCHEDULE C
 
PROCEDURES AND POLICIES
Shipping
 
1.           All shipments are sold FOB port China full container quantities of
one container (640 pcs.) UV Flu will coordinate logistics, and will be
responsible for first full container LC and shipping, and will coordinate
thereafter.
 
2.           UV Flu Technologies, Inc. is not responsible for combining
shipments of orders received on separate purchase orders.
 
Damaged Goods Policy
 
1.           Shipment will be inspected prior to shipment from the port in
China.
 
2.           Note damage on the delivery freight bill and have driver sign,
acknowledging damage, (bent, crushed or torn carton, etc.).  Send a copy of the
freight bill, inspection report, and identifying PRODUCT shipping invoice to the
attention of the Customer Service Dept.
 
Returned Goods Policy
 
The COMPANY will give the DISTRIBUTOR a 2% defective goods allowance.  The
DISTRIBUTOR will deal with returns from customers in any manner that they see
fit and has the right to refurbish and sell Returned units.
 
Exhibit Participation Policy
 
1.           UV Flu Technologies, Inc. will pay its fair share on a per square
foot basis of the DISTRIBUTOR'S booth at professional trade shows that are
agreed to prior to the show by the President of UVFT.
 
 
14

--------------------------------------------------------------------------------

 

SCHEDULE D


BENCHMARKS
 
To retain rights as the Exclusive Master Distributor, the DISTRIBUTOR agrees to
meet the following benchmark quantities:


2010:
 
Q1:
640 (one containers)

 
Q2:
640

 
Q3:
1920

 
Q4:
4,480 (seven containers)

 
Q5:
Total: 7,680 (12 containers)


 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE E
 
MARKETS
 
The DISTRIBUTOR may sell the product in the PROFESSIONAL, MEDICAL, AND
COMMERCIAL markets, including but not limited to:
 
INSTITUTIONAL:  Hospitals, Nursing Homes, Physician Offices, Dentist Offices,
Outpatient Surgical Centers, Child and Adult Day Care, Clinics, Schools,
Laboratories, Animal Clinics and Veterinary hospitals, etc.
 
COMMERCIAL:  Commercial Office Buildings, Industrial Offices, Government Office
Buildings, Military Offices and Ships, Retail Offices,
 
Note — SCHEDULE TO BE COMPLETED


 
16

--------------------------------------------------------------------------------

 